Citation Nr: 0927095	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  98-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to June 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 decision by the 
RO which denied service connection for peripheral neuropathy, 
to include as due to herbicide exposure.  A hearing before 
the undersigned member of the Board was held in Washington, 
DC in March 1999.  

In November 1999, Board denied, in part, service connection 
for peripheral neuropathy, including as due to herbicide 
exposure on the basis that the claim was not well-grounded, 
and the Veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In January 2001, the Court granted the Secretary 
of Veterans Affairs unopposed Motion to vacate and remand the 
August 1999 Board decision.  The Board remanded the issue on 
appeal for additional development in August 2001 and 2003.  

In June 2004, the Board denied the Veteran's claim and he 
appealed the decision to the Court.  In April 2007, the Court 
vacated the June 2004 Board decision and remanded the case 
for further adjudication.  

The Board sent a letter to the Veteran and his attorney in 
April 2009 in order to review a medical opinion obtained by 
the Board and in order to solicit a waiver of any additional 
evidence the Veteran desired to submit in response to the 
medical opinion.  In a letter received in June 2009, the 
attorney restated his argument in favor of service connection 
for the Veteran's peripheral neuropathy and addressed the 
conclusions of the Independent Medical Expert (IME) opinion 
provided to the Veteran in April 2009.  On an attached 
Response Form, the Veteran checked the box indicating that he 
was submitting enclosed argument and/or evidence and that he 
wanted his appeal remanded to the RO for consideration of 
this new evidence submitted by him.  However, no new 
"evidence" was submitted.  

VA regulations provide, in part, that any "pertinent 
evidence" submitted by an appellant or representative in 
response to a 38 C.F.R. § 20.903 notification (in this case, 
the IME opinion) must be referred to the agency of original 
jurisdiction for review, unless this procedural right is 
waived by the appellant or representative, or unless the 
Board determines that the benefit can be granted in full 
without such referral.  38 C.F.R. § 20.1304(c).  The 
regulations provide that evidence is not pertinent if it does 
not relate to or have a bearing on the appellate issue or 
issues.  As the attorney's argument did not include any 
additional theory not previously considered, made no 
reference to "new" evidence that needs to be obtained, and, 
in fact, no additional evidence was submitted, there is no 
legal basis to remand the appeal.  38 C.F.R. §§ 20.903, 
20.1304.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran's peripheral neuropathy was not manifested in 
service or until several years after service, and there is no 
competent evidence of a causal connection between any current 
peripheral neuropathy and service or any incident therein, to 
include any exposure to herbicide agents.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, may not be so presumed, nor may any peripheral 
neuropathy be presumed to have been incurred as a result of 
herbicide exposure.   38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 
5107, 5109 (West 2002 & West 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the August 2001 remand and letters dated in 
February 1997 and March 2003, were sent by VA to the Veteran 
in accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although some of the 
letters were not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in June 2003 and February 2004.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or an SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II.  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA and 
available private medical records have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA during the pendency of this appeal and testified at a 
hearing before the undersigned member of the Board in 
Washington, DC in March 1999.  Additionally, the claims file 
was referred for an independent medical opinion as to the 
etiology of his peripheral neuropathy in October 2008.  In 
this regard, when VA undertakes to provide an examination or 
obtain a medical opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth in greater detail below, the Board 
finds that the medical opinion obtained in this case is 
adequate as it is predicated on a review of the claims folder 
and medical records contained therein; contains a description 
of the history of the disability at issue; documents and 
considers the Veteran's complaints and symptoms; and fully 
addresses the pertinent medical questions raised in this case 
with supporting rationale and references to the record where 
appropriate.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining an examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Veteran and his attorney were provided 
with a copy of that report and were given 60 days to provide 
additional argument or evidence.  Other than a memorandum in 
support of the Veteran's claim, no additional evidence was 
received from the Veteran or his attorney.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); see also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than ones listed in 38 C.F.R. 
§ 3.309(a), however, will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) 
(2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), acute 
and subacute peripheral neuropathy manifested to a degree of 
10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military service shall be service connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  

Note 2 of 38 C.F.R. § 3.309(e) states that for purposes of 
that section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  

Where a veteran had active service continuously for 90 days 
or more during a period of war, and an organic diseases of 
the nervous system (i.e., peripheral neuropathy) becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  It is not required that the disease be diagnosed in 
the presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Factual Background

The Veteran contends that service connection for peripheral 
neuropathy of the upper extremities should be established 
based on the presumption of exposure to herbicides in 
Vietnam.  At the personal hearing in March 1999, the Veteran 
testified that he first experienced numbness and weakness in 
his hands when he was in tractor-trailer school in 1972, and 
that he has had persistent symptoms ever since.  (T p.22-23).  
He said that he was first diagnosed with peripheral 
neuropathy after he was tested in 1997.  

In a letter received in June 2009, the attorney argued, in 
essence, that the independent medical examiner failed to 
consider the Veteran's entire medical history and, in 
particular, the abnormal neurologic finding on the Veteran's 
service separation examination at separation.  

The service treatment records showed no complaints, 
treatment, or diagnosis referable to any abnormalities 
manifested by peripheral neuropathy during service.  Although 
the Veteran was evaluated for thoracic and lower back pain on 
several occasions in service, the reports do not show any 
complaints of numbness or weakness in the upper extremities 
or any findings of peripheral neuropathy.  When evaluated in 
April 1970, the Veteran reported that his hands and arms 
shook after heavy exercise since an automobile accident in 
1969.  However, there was no evidence of any weakness or 
numbness on examination.  X-ray studies at that time revealed 
scoliosis from T3 to T8 level, and the diagnosis was thoracic 
pain secondary to scoliosis.  The Veteran's separation 
examination in June 1970, noted an abnormal neurologic 
finding, but did not indicate the specific nature of the 
abnormality.  

VA medical records in April 1982, showed that the Veteran was 
treated for neck and right arm pain following a motorcycle 
accident the night before.  At that time, the Veteran 
reported a history of chronic neck and right arm pain since a 
tractor trailer accident in 1978, and said that it had flared 
up again.  He described neck pain radiating down his right 
arm with numbness in the right hand.  A hospital report at 
that time showed no sensory loss in the upper or lower 
extremities, and vibratory and position sense was intact.  
The diagnosis included spina bifida with spondylosis.  A VA 
examination report in March 1988 indicated that the Veteran 
had recently recovered from Bell's palsy on the left side of 
his face.  Neurological examination at that time was normal 
except for subjective numbness on the left jaw and complaints 
of numbness in his legs.  A VA neurological examination in 
December 1988 was normal, and EMG/NCV studies showed no signs 
of radiculopathy or peripheral neuropathy.  

A private medical report in May 1989, noted a history of left 
arm numbness for the past three months and muscle stiffness 
in the left upper extremity.  No neurological abnormalities 
were noted on examination and the impression was multiple 
complaints of muscle soreness and stiffness without clear 
etiology.  

A VA peripheral nerve examination in March 1997, was 
essentially within normal limits and showed no objective 
sensory findings or definite dysmetria in the Veteran's arms 
or legs.  EMG/NCV studies at that time revealed moderately 
severe predominately sensory peripheral neuropathy.  A 
private EMG/NCV test in September 2001 revealed findings 
consistent with motor and sensory peripheral polyneuropathy 
in the upper and lower extremities, with greater involvement 
in the lower extremities.  

A VA peripheral nerve examination in June 2003 showed 
degenerative changes at the C2-4 levels with chronic 
degenerative changes, disc bulging, and osteophyte formation 
in the lumbosacral spine.  The impression was mild 
generalized peripheral polyneuropathy, predominantly sensory 
type.  The examiner opined that the Veteran's chronic 
peripheral neuropathy was as likely as not related to 
exposure to Agent Orange.  

Because the VA examiner did not offer any explanation or 
analysis for his opinion or point to any specific findings or 
studies which supported his conclusion, the claims file was 
returned to the examiner for an explanation as to the basis 
for his opinion.  In January 2004, the VA examiner indicated 
that his prior opinion was based on the fact that there was 
no definitive evidence which excluded herbicide exposure as a 
cause of peripheral neuropathy.  However, because the 
available studies were less supportive of an association, he 
revised his conclusions and found that it was "less likely 
than more" that the Veteran's peripheral neuropathy was due 
to herbicide exposure.  

In October 2008, the Board requested an independent medical 
opinion from a specialist in the field of neurology to 
attempt to resolve the issue.  In March 2009, an Assistant 
Professor of Neurology at George Washington University 
opined, in essence, that it was less likely than not that the 
Veteran's chronic, persistent, predominantly sensory 
peripheral neuropathy was related directly to military 
service or to any herbicide exposure in service.  The 
physician indicated that he reviewed the claims file and 
provided a description of the Veteran's medical history.  He 
noted that in cases of toxin induced peripheral neuropathy, 
temporary peripheral neuropathy appears within days or months 
of exposure and resolves within two years of the date of 
onset, though recovery may not be complete, and depends on 
the severity of the initial exposure.  However, in this case, 
there was no evidence of any signs or symptoms of peripheral 
neuropathy in service or until some 18 years after service 
separation.  

He went on to note that the medical literature showed only 
one type of herbicide induced delayed peripheral neuropathy, 
organophosphate-induced delayed polyneuropathy (OPIDP).  
Symptoms develop within 7 to 21 days after exposure, 
manifested by cramping muscle pain in the legs followed by 
distal numbness and paresthesias.  The symptoms of OPIDP are 
fully expressed within a few days, and there is no 
progression of the disease in the absence of further 
exposure.  The clinical picture is primarily motor 
dysfunction with depressed reflexes.  Sensory loss is mild or 
absent and signs of small fiber neuropathy have not been 
reported.  

The specialist pointed out that there was limited evidence in 
the medical literature of an association between herbicide 
exposure and early onset, transient peripheral neuropathy, 
and inadequate or insufficient medical evidence to support an 
association between herbicide exposure and delayed or 
persistent neuropathy eighteen years after exposure.  
Therefore, he concluded that it was less likely than not that 
the Veteran's chronic, persistent, predominately sensory 
peripheral neuropathy was related to service.  



Analysis

Concerning the claim of service connection on the basis of 
presumption of exposure to herbicides, the law is clear that 
acute and subacute peripheral neuropathy must be manifested 
to a degree of 10 percent or more within one year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military service.  In this case, the 
Veteran does not claim nor do the service treatment records 
show any manifestations of a peripheral neuropathy in service 
or until more than one year after his discharge from service.  
While the Veteran testified that he first noticed numbness 
and weakness in his hands when he was in tractor-trailer 
school in 1972, the evidence of record showed that he did not 
enroll in that training program until August 1973, more than 
three years after his discharge from service.  

Additionally, the independent medical expert pointed out that 
the symptoms of the only type of herbicide induced delayed 
peripheral neuropathy in the medical literature, OPIDP, are 
of early onset and transient.  He noted that symptoms of 
OPIDP develop within a few days after exposure, manifested by 
cramping muscle pain in the legs followed by distal numbness 
and paresthesias, and that there is no progression of the 
disease in the absence of further exposure.  However, the 
Veteran's neuropathic symptoms were of a delayed onset, and 
were not manifested until more than three years after 
service.  Further, the Veteran testified that his symptoms 
have been persistent, whereas symptoms of OPIDP are transient 
in nature.  The specialist concluded, in essence, that the 
Veteran's chronic, persistent peripheral neuropathy was not 
related to herbicide exposure in service.  Based on the 
evidence of record, the Board finds that service connection 
for peripheral neuropathy on the presumption of exposure to 
herbicides, must be denied.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

Concerning the claim on a direct basis, the Board notes that 
the Veteran does not claim nor do the service treatment 
records show any signs or symptoms of peripheral neuropathy 
in service or until many years after service separation.  
Although the Veteran testified that he first noticed some 
numbness and weakness in his hands a couple of years after 
service, the first objective evidence of any signs or 
symptoms of peripheral neuropathy, manifested by numbness in 
his right hand was in 1983, some 12 years after his discharge 
from service.  (See private medical report dated in April 
1983).  

The Board is cognizant that the Veteran's separation 
examination in June 1970 noted an abnormal neurologic 
finding.  However, the specific nature of the "abnormal" 
finding was not indicated.  The only neurological complaint 
that the Veteran reported in service was "shaking of [his] 
arms and hands after heavy exercise."  (See April 1970 
treatment record).  It is significant to note, however, that 
there was no evidence of weakness or numbness in the upper 
extremities at that time.  Moreover, the Veteran testified at 
his hearing in March 1999, that he didn't have any symptoms 
in service and did not notice any numbness or weakness in his 
upper extremities until a few years after service.  

The only favorable evidence supporting the Veteran's claim is 
the initial conclusion by a VA examiner in June 2003, that 
the Veteran's peripheral neuropathy was due to herbicide 
exposure in service.  However, the physician did not offer 
any explanation or analysis for his opinion nor did he point 
to any specific finding or study which suggested any such 
relationship.  The Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); (See also, Miler v. West. 11 Vet. App. 345, 348 
(1998), (a bare conclusion, even when reached by a health 
care professional, is not probative without a factual 
predicate in the record.); Black v. Brown, 5 Vet. App. 458 
(1993, (medical opinion is inadequate when it is unsupported 
by clinical evidence.)).  

In an addendum report in January 2004, the examiner 
indicated, in essence, that his initial opinion was based on 
the fact that there was no empirical evidence which would 
either prove or disprove an association between herbicide 
exposure and peripheral neuropathy.  Such opinion does not, 
however, place the Veteran's claim in equipoise for purposes 
of resolving reasonable doubt in his favor.  As discussed 
above, the law pertaining to service connection based on 
presumption of exposure to herbicides, is clear and 
unambiguous, and is limited to cases involving acute and 
subacute peripheral neuropathy which is manifested within one 
year after the last date of exposure during service.  The 
Board points out that the VA examiner in June 2003 did not 
suggest that the Veteran's peripheral neuropathy was 
manifested in service or was otherwise related directly to 
service, but rather to his presumed exposure to herbicides in 
Vietnam.  In any event, the examiner subsequently withdrew 
his initial opinion and concluded that the Veteran's 
peripheral neuropathy was not related to herbicide exposure.  

The only credible evidence of record which addressed the 
question of direct service connection was the opinion of the 
independent medical expert, who found that there was no 
relationship between the Veteran's peripheral neuropathy and 
service or any incident therein.  The Board finds the expert 
opinion most persuasive, as it was based on a thorough review 
of the record and included a detailed discussion of all 
relevant facts.  The specialist considered other possible 
etiologies and offered a rational and plausible explanation 
for concluding that the Veteran's peripheral neuropathy was 
not related in any way to service.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu.  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In this case, the Veteran does not claim nor is there any 
objective evidence which showed any symptoms of peripheral 
neuropathy in service or until many years after service.  As 
there is no credible medical evidence of record suggesting a 
connection between any in-service exposure to herbicides and 
the Veteran's peripheral neuropathy and no evidence of any 
manifestations or symptoms attributable to peripheral 
neuropathy within the first year of discharge from service or 
until many years thereafter, the Board finds no basis to 
grant service connection.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for peripheral neuropathy, to include as 
due to herbicide exposure is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


